Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.

Procedural History
This is a non-final Office action that addresses U.S. Application No. 12/903,689 issuing as U.S. Patent No. 8,208,907 B2 to May (hereinafter "May") on June 26, 2012.  Based upon review of the May application, the application was filed on October 13, 2010, claiming domestic priority as a continuation of U.S. Application No. 12/536,808, which is a continuation of U.S. Application No. 11/278,489, filed on October 13, 2010.  
The May patent issued with original claims 1-20.  
A preliminary amendment was filed concurrently with the present continuation reissue application on June 6, 2014, which added new claims 21-30.
A non-final Office action was mailed September 29, 2015 rejecting all claims 1-30.
The Applicant responded with an amendment to specification (abstract) and arguments filed December 18, 2015.
A final Office action was mailed June 8, 2016 repeating all rejections.
The Applicant responded with a proposed amendment after final and accompanying arguments filed August 8, 2016.
An advisory Office action was mailed September 13, 2016 declining to enter the After Final Response.
The Applicant responded with a Request for Continued Examination ("RCE") filed September 14, 2016.   No arguments or amendments accompanied the RCE. 
A non-final Office action was mailed January 26, 2017 rejecting all claims 1-30.
The Applicant responded with an amendment (including cancellation of claims 3, 7, 12, 16 and 24) and accompanying arguments filed April 6, 2017.
A final Office action was mailed April 5, 2019 rejecting all pending claims 1, 2, 4-6, 8-11, 13-15, 17-22 and 24-30.
The Applicant responded with a proposed amendment after final and accompanying arguments filed June 5, 2019.
An advisory Office action was mailed July 9, 2019 declining to enter the after final amendment.
The Applicant responded with a Request for Continued Examination ("RCE") filed July 29, 2019.   Said after-final amendment was entered. 
A non-final Office action was mailed April 16, 2020 rejecting all claims all pending claims 1, 2, 4-6, 8-11, 13-15, 17-22 and 24-30.
The Applicant responded with an amendment to the claims (including all independent claims) and accompanying arguments filed November 13, 2020.
A final Office action was mailed September 15, 2020 rejecting all pending claims 1, 2, 4-6, 8-11, 13-15, 17-22 and 24-30.
The Applicant responded with a proposed amendment after final to the independent claims and accompanying arguments filed November 13, 2020.
An advisory Office action was mailed December 8, 2020 declining to enter the after final amendment.
The Applicant responded with a Request for Continued Examination ("RCE") filed December 10, 2020 and said After-final Amendment is entered.
A non-final Office action after RCE was mailed November 19, 2021 again rejecting all pending claims.
The Applicant responded by filing an Amendment and accompanying arguments on February 17, 2022 amending independent claims 1, 10, 19 and 22 (hereinafter the “Amendment”).
A final Office action was mailed April 6, 2022 rejecting all pending claims 1, 2, 4-6, 8-11, 13-15, 17-22 and 24-30 (hereinafter the “final Office action”).
The Applicant responded after final on June 1, 2022 with a Request for Reconsideration asserting that the claims as previously amended distinguished over the prior art.
An advisory Office action was mailed June 28, 2022 finding the Applicant’s arguments unpersuasive (hereinafter the “advisory Office action”).
The Applicant responded with a Request for Continued Examination ("RCE") filed June 29, 2022, with no accompanying amendment or arguments.
Thus, the rejections set forth in the prior said final Office action are repeated here for the reasons asserted in said advisory Office action, which are repeated infra.






	Claim Interpretation – Means Plus Function
Claims 10-12, 14, 17, 18 and 20 recite a "controller . . . being configured to set . . . ." or similar language.   However, the examiner does not interpret the term "controller" as a generic placeholder that serves as a substitute for means language.   Means plus function will not apply if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function.  MPEP 2181.I.A.  Here, the term "controller" when reading the specification (e.g., Fig. 1, microprocessor 38 and col. 4, ll. 26-40) is understood to be a name for the structure (controller) that performs the function (controlling).
















Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the Applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the Applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1, 2, 4-6, 8-11, 13-15, 17-23 and 25-30 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent No. 8,301,636 B2 to Cameron D. Stillion et al. (hereinafter “Stillion”), of record.

Regarding independent claim 10,

	An electronic device, comprising: 
a display
a controller
a communication subsystem, coupled to the controller

Computing device 100 (electronic device) comprises output device 114, which is a display (col. 5, l. 67 – col. 6, l. 3), a processing unit 102 (controller) and a communication connections 116 (communication subsystem) connected to the controller.

which exchanges calendar event data with a remote server

Claim 1 of Stillion (col. 10, l. 47 – col. 11, l. 21) explicitly discloses a remote, calendar server.  
Moreover, Stillion discloses elsewhere an embodiment where computing device 100 exchanges data with a remote server.  See, e.g., col. 3, ll. 14-26 and col. 3, l. 66 – col. 4, l. 6, which contain statements in the specification, such as “embodiments of the present invention may enable, for example, the recipient to process calendar data without support from a server.”  These statements imply embodiments using a calendar server, such as the calendar server embodiment explicitly disclosed in claim 1.  Even in the peer-to-peer embodiment, a peer-to-peer device serves (provides) the calendar data to each other, and thus each peer acts as a server to the other peers when serving to them the calendar data.

determining, based on a type of the remote server, a quantity of availability status options for calendar events, wherein the remote server comprises a messaging server that provides calendar functions to the electronic device, and the quantity of availability status options is different for different types of remote servers


Stillion teaches that the electronic device receives filtered calendar data (message) from the remote calendar server, as illustrated in Fig. 5 below.


    PNG
    media_image1.png
    1407
    788
    media_image1.png
    Greyscale

The filtered calendar data includes availability status options such as, such as a “first control data dimension” (calendar type, e.g. “Little League”), “second control data dimension” (date range), and “third control data dimension” (detail level).  Col. 7, ll. 19-65.   Further, the “third control data dimension” includes different levels, such as “availability only,” “limited details,” and “full details” (location, text, body text, attendee list, attachments).  Col. 7, ll. 44-65.  See, e.g., Fig. 3 reproduced below.


    PNG
    media_image2.png
    521
    754
    media_image2.png
    Greyscale


Stillion also teaches that remote server may optionally mark the calendar data as schedulable, which the electronic device interprets as receiving data from a remote server that provides schedulable calendar data.  Col. 8, l. 48 – col. 9, l. 35.  The electronic device displays the “free/busy” bar for meeting requests if the remote server is a schedulable calendar server (i.e., a different quantity of availability status options), as illustrated in Fig. 7 below.

    PNG
    media_image3.png
    558
    736
    media_image3.png
    Greyscale
  

Fig. 4, which is reproduced below, illustrates that the differing availability options are also based on levels of the trust relationship between the server and the electronic device associated with the recipient, such as “Stranger” or “Others in Same Org.”  As discussed above in regard to the third control data dimension, the different trust levels associated with different remote calendar servers are clearly disclosed as corresponding to a different quantity of options.  See again  col. 7, ll. 44-65 in regard to the Fig. 4 trust levels illustrated below.


    PNG
    media_image4.png
    821
    747
    media_image4.png
    Greyscale


Thus, the quantity of availability options is also associated with whether the calendar server is a trusted type of server (e.g., within the same organization) or an untrusted server (e.g., stranger).
Thus, the electronic device determines differing availability options based on the type of remote server (e.g., a type providing only control data dimensions vs. a type providing schedulable calendar data in addition to all three control data dimensions) (e.g., a type providing only availability options vs. a type providing additional location, text, body text, attendee list and attachment data) (e.g., a trusted calendar server vs. an untrusted calendar server).

generate a calendar application user interface on the display, the calendar application user interface including an availability status field for calendar events with the determined quantity of availability options

The availability options are thus displayed on the recipient’s calendar, an example of which is illustrated in Figs. 6 and 7, which is reproduced below:

    PNG
    media_image5.png
    770
    783
    media_image5.png
    Greyscale



    PNG
    media_image3.png
    558
    736
    media_image3.png
    Greyscale
 
Note that Fig. 6 illustrates the quantity of availability options associated with the control data dimension calendar server discussed above and the Fig. 7 illustrates the quantity of options associated with a schedulable calendar type server as discussed above

set availability status options for the availability status field for calendar events based on the type of the remote server


As discussed above in regard to Figs. 6 and 7, the availability status options are set based on the type of (e.g., control data dimensions, trusted, untrusted, additional availability data, schedulable) remote calendar server.

Independent claims 1, 19 and 22 differ substantively from claim 10 in that claims 1, 19 and 22 recite methods comprising steps equivalent to the functions performed by the electronic device components of claim 10.

Regarding claims 2 and  11, calendar data (e.g., availability schedule with responses thereto) is exchanged between the local server and remote server for the scheduling of an event.  Figs. 5-7.  See also col. 8, l. 36 – col. 8, l. 35.  In addition, as was discussed above in the claim 10 rejection, the intended recipient is associated with a server or the intended recipient’s client device may comprise its stand-alone calendar server.  Thus, the recipient calendar server also transmits calendar data (i.e., the recipient calendar server becomes the  transmitting calendar server and the transmitting calendar server become the recipient).  The availability options are associated with different types of remote servers, as explained in the claim 10 rejection.

Regarding claims 13 and 25, setting the availability status options (Fig. 3) (see the claim 10 rejection above) comprises setting availability status options for a calendar events detail user interface screen of a calendar application (Figs. 6 and 7) regarding the scheduling of an event.

Regarding claims 4, 14 and 23, the availability status field of the calendar events detail user interface screen comprises at least two availability options (e.g., free or busy, tentative, or out of office) when the remote sending server is a first type of server (untrusted calendar sever) and at least four availability status options (e.g., free or busy, tentative, or out of office, subject, location, text, body text, attendee list, attachments, schedulable, etc.) when the remote sending server is a second type of server (first control data dimension server, trusted calendar server, schedulable calendar server, etc.).  See the claim 10 rejection for additional details.

Regarding claims 5, 15, 21 , 27 and 28, both availability status options include “free,” “tentative,” “busy,” and “out of office.”  See the claim 14 rejection for further details.

Regarding claims 6, 17 and 29, the controller of the electronic device is configured to set availability status options during communication with the remote server.  For example, as discussed in the claim 10 rejection, the schedulable calendar data transmitted by the remote server is received, detected and processed by the controller of the electronic device into the schedulable availability options (Fig. 7).

Regarding claims 18 and 30, the electronic device is provisioned when set the different availability status options in association with the electronic device with the type of remote server, as discussed in the claim 10 rejection above.  This acting upon the different types of data received from the differing types of remote calendar servers also reads upon provisioning.  Also, note that the electronic device is provisioned upon its manufacture to perform its intended calendar availability status functions. 

Regarding claim 20, see the claim 10 rejection above for further details.











Response to Arguments
In the Request for Reconsideration filed June 1, 2022 (the "Request"), the Patent Owner asserts Stillion fails to disclose a remote server comprising a "messaging server that provides calendar functions to the electronic device" as recited.  Request, 10, 11.  
However, claim 1 of Stillion (col. 10, l. 47 - col. 11, l. 21) explicitly discloses a remote, calendar server providing calendar functions to an electronic device.  Moreover, Stillion discloses a peer-to-peer embodiment (which is encompassed by Stillion's claim 1 disclosure), where the remote peer transfers calendar data to the electronic device.  Thus, the peer is a remote calendar server to the other peer (electronic device) acting as a client and receiving the served calendar data.
The Patent Owner concludes that "claim 1 of Stillion is not part of the prior art for the present Application" merely because "[c]laim 1 of Stillion is not included in the original disclosure or the published application of Stillion."  Request, 11.
However, the Patent Owner has not asserted that the original specification of Stillion fails to provide written description support for claim 1.  Rather, as noted above, the Patent Owner merely asserts that claim 1 of Stillion is not prior art because it was not included in the original disclosure.  For example, there is no discussion of the many limitations from the originally filed, dependent claims that were amended into claim 1 during prosecution.  An actual written description analysis must specifically assert evidence as to why the inventor of Stillion was not in possession of the invention as recited in claim 1 at the time the invention was originally filed.   The Patent Owner's arguments are thus conclusory and unpersuasive.  The reply by the applicant must distinctly and specifically point out the supposed errors in the examiner’s action.  35 USC 1.111(b).
The Patent Owner also asserts that different availability status options based  on "different levels of the trust relationships" is not the same as based on "different types of remote servers."  Request, 12.  However, the trust relationships are not generated merely by a remote server, but by a remote calendar server.  Thus, the different level of availability options (e.g., availability only, Fig. 3) at the receiving device are based on the type of remote calendar server (e.g., the remote calendar server being an un-trusting type).  Regarding the trust level of Fig. 4, the different trust levels associated with different remote calendar servers are clearly disclosed as corresponding to a different quantity of options.  See, e.g., col. 7, ll. 44-65 in regard to the Fig. 4 trust levels.
Moreover, Stillion also teaches that remote server may optionally mark the calendar data as schedulable, which the electronic device interprets as receiving data from a remote calendar server that provides schedulable calendar data (i.e., a different type of remote calendar server, specifically one that provides schedulable calendar data). Figs. 3 and 7, col. 8, I. 48-col. 9, I. 35. See also the final Office action, p. 9.  As a result of the remote calendar server being different in this manner, the electronic device displays a different quantity of options that include the “free/busy” bar for meeting requests.  Fig. 7.
The Patent Owner responds that "these different levels have not been shown to correspond to different quantities of availability options" and that "Stillion has not been shown to teach that the quantity of these levels (i.e., 3 ) is determined based on the type of remote server."  
However, the Patent Owner's statements here are mere general allegations without any supporting evidence.  The reply by the applicant must distinctly and specifically point out the supposed errors in the examiner’s action.  35 USC 1.111(b).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is (571) 272-7538.  The examiner can normally be reached on Mon-Fri, 9:30 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        (571) 272-7538

Conferee: /DAVID E ENGLAND/                   Primary Examiner, Art Unit 3992                                                                                                                                                                                     
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992